Title: Thomas Jefferson to Horatio G. Spafford, 10 January 1816
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          
            Dear Sir
             Monticello Jan. 10. 16.
          
          Of the last 5 months, 4 have been passed at my distant possession, to which no letters are carried to me, because the cross post is too circuitous and unsafe to be trusted. on my return I find an immense accumulation of them calling for answers, & among these your favor of the 25th ult. in this you request me to examine the MS. tract it covered, to suggest amendments or alterations, give my remarks & opinion of the propriety of the sentiments, point out improvements, and say whether it should be published now. from this undertaking, my good Sir, I must pray you to excuse me. in the first place I really have not the time to spare. my other occupations are incessant and indispensable, within doors and without, there is something ever pressing, insomuch that I often have not a moment to read the papers of the day, and if to read any thing else, it must be in hours stolen from those of sleep. in the next place I have made it a point not to meddle with the writings of others. it is unpleasant to one’s self, and generally injurious to the composition reviewed. the train in which a man commits his own thoughts to paper has in it generally a certain method and order. if this be altered, interrupted, chequered by the ideas of another, the composition becomes a medley of different views of the same subject, incoherent & deformed. so few are my spare moments that I have not been able even to read it through: because the MS. is in a handwriting extremely difficult to me; and I shall read it with more pleasure, and more understandingly in print. I concur with you in it’s design; and as far as I have penetrated, I find the matter good, and am sure it will be useful. I hope therefore to see it in your next magazine to be followed by many others having the same object. I have not sent it to the President, as you desired, fearing that if further delay be added to that already incurred, it will be too late for your purpose of inserting in it in the January magazine. from contest of every kind I withdraw myself entirely. I have served my tour, and a long one it has been. tranquility is the object of my remaining years; and I willingly leave to younger & more vigorous hands & minds the direction which has lawfully devolved on them in succession. Accept the assurances of my great esteem & respect
          Th: Jefferson
        